DICKINSON, District Judge.
The conclusion reached is that the applicant should be admitted to citizenship.
Case Stated.-
This is in effeet a ease stated. The question is whether in an application otherwise meritorious the form of certificate attached is a compliance with the aet of Congress on the subject.
Discussion.
Admission to citizenship is a privilege to be enjoyed only as Congress has¡ prescribed. Compliance, however, with the condi*1003tions imposed by Congress ripens tbe privilege into a right. The only pertinent condition in tbe present ease is that tbe petition of tbe applicant shall be accompanied as part of it with a certificate from tbe Department of Commerce and Labor “stating tbe date, place, and manner of bis arrival in tbe United States.” 8 USCA § 380. One of tbe requirements to eligibility to citizenship is that tbe resident shall have bad a five-year residence in tbe United States. Tbe immigration officials are required as part of their duties to “cause a registry to be made in tbe ease of each alien arriving in tbe United States * * * of tbe name, age” (and included among mueb other detail) “tbe date of arrival * * * and, if entered through a port, tbe name of tbe vessel in which be comes.” 8 USCA § 106. One purpose of tbe requirement of this certificate of arrival to accompany tbe petition for naturalization may be assumed to be a check upon tbe averment of residence. Whatever the motive for tbe requirement, it is there, and there must be compliance with it. Upon this question there is no difference of opinion, but upon the secondary question of what sort of a certificate is a compliance with tbe statute there is far from uniformity in tbe rulings. Tbe question, however, is settled for this district by tbe ruling of this court in Re McPhee, 209 F. 143.
Tbe only open question is whether tbe appended certificate here complies with tbe act of Congress. It does not differ from that in tbe MePhee Case, and it must in further consequence be held to be a compliance.
Tbe naturalization inspector, who has filed with us a brief contra tbe admission of this alien, and who through bis long and constant attention to kindred questions may be credited with expert knowledge, has presented very forcibly tbe opposing view voiced in several of the eases be has cited. To these he has added two reported in tbe current number of tbe advance reports.
Tbe ease at bar is attempted to be distinguished by an argument which, if accepted, would lead to the conclusion that tbe five-year residence bad been more surely established in tbe Schmidt (D. C.) 207 F. 678, and McPhee Cases than in tbe present. We do not deem this, however, to be tbe question under consideration. Tbe fact of a five-year residence must, of course, be established. If it is not, tbe certificate will not save tbe applicant. If likewise, as in tbe cases last cited, tbe court passing on tbe admission, views tbe circumstances of tbe entrance to this country to be such as to justify a refusal of tbe required fact findings, tbe applicant cannot be admitted. These findings are all for tbe court. Tbe question here is a mueb narrower one. All tbe fact findings are conceded as having been made. Tbe sole question is whether tbe certificate attached to tbe petition is a compliance with tbe act of Congress. Tbe negative view is from tbe standpoint that nothing other than a registry kept in tbe manner required and in tbe book provided for that purpose will answer to tbe requirements of tbe naturalization laws.
Tbe MePhee Case, as we view it, rules that a certificate in tbe form here used is sufficient, and tbe question is thus set at rest for this court.
The applicant may be admitted to take the oath of allegiance.